Citation Nr: 0820781	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-10 160 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to a rating in 
excess of 70 percent for PTSD is warranted.  

As an initial matter, the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  A review of the record shows the veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim in letters 
dated in September 2004 and April 2008.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

There appears to be a procedural defect in this case.  Prior 
to the appeal being transferred to the Board in May 2008, the 
veteran was awarded Social Security (SS) disability benefits 
and the medical records associated with that determination 
were associated with the claims file.  In additional VA 
outpatient treatment records dated in May 2007 were also 
associated with the claims folder.  Thereafter, a 
supplemental statement of the case (SSOC) was not prepared 
for distribution to the veteran and his representative.  A 
SSOC is "prepared by the agency of original jurisdiction to 
inform the appellant of any material changes in, or additions 
to, the information included in the Statement of the Case or 
any prior Supplemental Statement of the Case."  It is 
prepared when the agency of original jurisdiction "receives 
additional pertinent evidence after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued and before the appeal is certified to the Board 
of Veterans' Appeals and the appellate record is transferred 
to the Board."  38 C.F.R. § 19.31 (2007).  Hence, the AMC/RO 
must prepare a SSOC addressing any evidence received 
following the issuance of the April 2007 supplemental 
statement of the case for distribution to the veteran and his 
representative.

The RO also should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received treatment from the VA Medical 
Centers (VAMC) in Boston and Brockton, Massachusetts, and 
records are dated to May 2007.  Any additional records from 
these facilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should obtain all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD from the Boston and 
Brockton VA Medical Centers, dated 
beginning in May 2007.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, and any 
additional development deemed necessary is 
completed, the issue of entitlement to a 
rating in excess of 70 percent for PTSD 
should be reviewed with consideration of 
all applicable laws and regulations and on 
the basis of all the evidence on file, in 
particular those SS medical records 
submitted since the April 2007 SSOC.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate SSOC 
and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



